

Exhibit 10.1
SUPPLEMENT TO RESTRICTED STOCK UNIT GRANT AGREEMENT
The Grantee and Under Armour, Inc., (the “Company”) have previously entered into
an Award Agreement regarding the grant of Restricted Stock Units constituting a
Performance Award (“Performance RSUs”) under the terms of the Company’s Amended
and Restated 2005 Omnibus Long-Term Incentive Plan (the “Plan”), as amended. In
accordance with Section 3.1 of the Plan, the Committee has determined to
supplement the terms of all outstanding Award Agreements for Performance RSUs,
other than those Award Agreements entered into with employees of subsidiaries of
the Company formed outside of the United States (each Award Agreement to be
supplemented, a “Performance Award Agreement”) in order to provide certain
additional vesting features for the benefit of the Grantee upon retirement. Each
Performance Award Agreement is therefore amended and supplemented as follows:
A.    Section 5 of each Performance Award Agreement is supplemented as follows:
(1)
The following sentence of Section 5 is deleted in its entirety: “On the first
business day after each vesting date, the Company shall deliver to Grantee the
shares of stock to which the Restricted Stock Units relate.”



(2)
The following sentence is added in place of the sentence referred to in clause
(1) above: “Unless otherwise specified in Section 5A, on the first business day
after each vesting date, the Company shall deliver to Grantee the shares of
stock to which the Restricted Stock Units relate.”



B.    Each Performance Award Agreement is supplemented to add the following
Section 5A:
Notwithstanding the foregoing provisions of Section 5, in the event that the
Grantee’s employment is terminated upon the occurrence of an event specified in
subclauses (a) or (b) of this Section 5A, the Restricted Stock Units shall vest
on the dates specified below:
(a)    In the event of the Grantee’s Retirement occurring prior to the
certification of the achievement of the combined Operating Income for the
Company by the Compensation Committee of the Board, all of the Restricted Stock
Units shall expire and immediately be forfeited as of such date of termination;
and
(b)    In the event of the Grantee’s Retirement occurring following the
certification of the achievement of the combined Operating Income for the
Company by the Compensation Committee of the Board, all unvested Restricted
Stock Units not otherwise forfeited shall immediately vest on such date of
termination; provided, however, that if the Company determines that the Grantee
is a “specified employee” within the meaning of Section 409A, then to the extent
any payment under this Agreement on account of the Grantee’s separation from
service would be considered nonqualified deferred compensation under Section
409A, such payment shall be delayed until the earlier of (i) the date that is
six months and one day after the date of such separation from employment or (ii)
the date of Grantee’s death.
(c)    As used in this Section 5A, the term “Cause” shall mean the occurrence of
any of the following: (a) the Grantee’s material misconduct or neglect in the
performance of his or her duties; (b) the Grantee’s commission of any felony;
offense punishable by imprisonment in a state or federal penitentiary; any
offense, civil or criminal, involving material dishonesty, fraud, moral
turpitude or immoral conduct; or any crime of sufficient import to potentially
discredit or adversely affect the Company’s ability to conduct its business in
the normal course; (c) the Grantee’s material breach of the Company’s written
Code of Conduct, as in effect from time to time; (d) the Grantee’s commission of
any act that results in severe harm to the Company excluding any act taken by
the Grantee in good faith that he or she reasonably believed was in the best
interests of the Company; or (e) the Grantee’s material breach of the Employee
Confidentiality, Non-Competition and Non-Solicitation Agreement by and between
Grantee and the Company (the “Confidentiality, Non-Compete and Non-Solicitation
Agreement”) attached hereto as Attachment B. However, none of the foregoing
events or conditions will constitute Cause unless the Company provides Grantee
with written notice of the event or condition and thirty (30) days to cure such
event or condition (if curable) and the event or condition is not cured within
such 30-day period.
(d)    As used in this Section 5A, the term “Retirement” shall mean the
Grantee’s voluntary termination from employment after attainment of age 60 with
at least 10 years of continuous service (or after other significant



--------------------------------------------------------------------------------



service to the Company, as determined to be satisfied by the Chief Executive
Officer and Chief Financial Officer of the Company in writing); provided,
however, that the termination was not occasioned by a discharge for Cause.
C.    With respect to any Performance Award Agreement which, prior to this
supplement, included a Section 6 entitled “Change in Control,” such Section 6 is
hereby deleted in its entirety and replaced with the following:
6.
Change in Control.



(a)In the event of a Change in Control in which the Restricted Stock Units will
not be continued, assumed or substituted with Substitute Awards (as defined
below), the Operating Income requirements of the Target Level in Section 5(c) of
this Agreement shall automatically be deemed satisfied and all of the Restricted
Stock Units not otherwise forfeited shall vest immediately prior to the Change
in Control.


(b)In the event of a Change in Control (i) occurring prior to the certification
of the achievement of the combined Operating Income for the Company, and (ii)
following which the Restricted Stock Units will be continued, assumed or
substituted with Substitute Awards, the Operating Income requirements of the
Target Level in Section 5(c) of this Agreement shall be automatically deemed
satisfied, with such number of Substitute Awards not otherwise forfeited vesting
in three equal annual installments as set forth in Section 5(c) of this
Agreement, unless otherwise accelerated pursuant to Section 5A.


(c)In the event of a Change in Control (i) occurring following the certification
of the achievement of the combined Operating Income for the Company, and (ii)
following which the Restricted Stock Units will be continued, assumed or
substituted with Substitute Awards, any Substitute Awards not otherwise
forfeited shall vest in three equal annual installments as set forth in Section
5(b), 5(c) or 5(d) of this Agreement, as applicable, unless otherwise
accelerated pursuant to Section 5A.


(d)If the Restricted Stock Units are substituted with Substitute Awards as set
forth in subclauses (b) or (c) of this Section 6, and within 12 months following
the Change in Control the Grantee is terminated by the Successor (or an
affiliate thereof) without Cause (as defined above) or resigns for Good Reason,
the Substitute Awards not otherwise forfeited shall immediately vest upon such
termination or resignation; provided, however, that if the Company determines
that the Grantee is a “specified employee” within the meaning of Section 409A,
then to the extent any payment under this Agreement on account of the Grantee’s
separation from service would be considered nonqualified deferred compensation
under Section 409A, such payment shall be delayed until the earlier of (i) the
date that is six months and one day after the date of such separation from
employment, or (ii) the date of Grantee’s death.


(e)Unless otherwise specified above in Section 5A or 6(d), on the first business
day after each vesting date set forth in Sections 6(a), (b), (c) or (d), as
applicable, the Company shall deliver to Grantee the shares of stock to which
the Restricted Stock Units or Substitute Awards relate.


(f)The following definitions shall apply to this Section 6:


i.“Good Reason” shall mean the occurrence of any of the following events: (a) a
diminishment in the scope of the Grantee’s duties or responsibilities with the
Company; (b) a reduction in the Grantee’s current base salary, bonus opportunity
or a material reduction in the aggregate benefits or perquisites; or (c) a
requirement that the Grantee relocate more than fifty (50) miles from his or her
primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Grantee’s duties and
responsibilities with the Company. However, none of the foregoing events or
conditions will constitute Good Reason unless (i) Grantee provides the Company
with written objection to the event or condition within ninety (90) days
following the occurrence thereof, (ii) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving such written
objection, and (iii) Grantee resigns his or her employment within thirty (30)
days following the expiration of such cure period.


ii.An award will qualify as a “Substitute Award” if it is assumed, substituted
or replaced by the Successor with awards that, solely in the discretion of the
Compensation Committee of the Board, preserves the existing value of the
outstanding Restricted Stock Units at the time of the Change in Control and
provides vesting and payout terms that are at least as favorable to Grantee as
the vesting and payout terms applicable to the Restricted Stock Units.



--------------------------------------------------------------------------------





iii.“Successor” shall mean the continuing or successor organization, as the case
may be, following the Change in Control.


D.    Unless otherwise indicated herein, all capitalized terms used in this
supplement shall have the meanings given to such terms in the Plan and the
respective Performance Award Agreement.









